 CUMBERLAND FARMS. INC.593Cumberland Farms, Inc.andLocal 653, Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America. Case1-CA-4821September 26, 1967SUPPLEMENTAL DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January 11, 1966, the National Labor Rela-tions Board issued its Decision and Order in theabove-entitledproceeding,' findingthattheRespondent violated Section 8(a)(5) and (1) of theAct by refusing to recognize and bargain with theCharging Union, as collective-bargaining represent-ativeof all production and maintenance em-ployees, including truckdrivers,mechanics, andloaders at Respondent's Canton, Massachusetts,plant. Thereafter, the Board filed a petition with theUnited States Court of Appeals for the First Circuitfor enforcement of its Order. The Court denied en-forcement of the Board's Order and remanded thecase for an articulation of the basis for includingtruckdrivers,mechanics, and loaders in the unitfound appropriate.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.In remanding the case for further considerationof the unit issue, the court expressed doubt whetherthe Board had properly applied the criteria set forthinE.H. Koester Bakery Co., Inc.,136 NLRB 1006,by including the above job categories in the sameunit with production and maintenance employees.Thus, the court noted that there was inadequate ex-plication of the showing of a community of interest,asrequiredbyKoesterBakery,betweentruckdrivers, mechanics, and loaders and other em-ployees of the Respondent's Canton plant. We haveaccepted the court's remand, and we have recon-sidered our original decision in the instant case, theearlier decision in the underlying representationcase, the criteria set forth inKoester Bakery,andthe entire record in these proceedings, and we find,for the considerations set forth below, no com-pelling reason to modify our unit holding.The facts with respect to the unit, as well as to therefusal to bargain, are not in dispute, and are sum-marized below.In April 1964, the Union filed a representationpetition seeking to represent a unit of productionand maintenance employees, including tank truckand delivery truck drivers, mechanics, and loadersat the Respondent's Canton, Massachusetts, plant.The position of the Respondent at the hearing heldon the petition, and which it has maintained duringallsubsequent proceedings, was that tank truckdrivers, the delivery truck drivers, the loaders, andthe mechanics are functionally engaged in the trans-portationand the delivery of Respondent'sproducts and not with their production, have littleor no contact with the plant employees, and in otherways have dissimilar interests from plant em-ployees. The Respondent's contention was that thefacts herein are similar to the facts inKoesterBakery,inwhich the Board excluded truckdriversand mechanics from a production and maintenanceunit, and that that case is dispositive of theinstantunit determination.The Respondent is engaged in the processing,packaging, and distribution of milk and relatedproducts. There has been no prior history of collec-tive bargaining. At the time of the representationhearing, Respondent employed some 60 nonsuper-visory-nonclerical employees. Among these were7 to 9 tank truck drivers who make long-haul runsto pick up milk at various depots in other States andreturn it to the Canton plant for processing; approx-imately 20 delivery truck drivers who deliver themilk and other dairy products after processing tolocal retail stores operated by Respondent's cor-porate affiliates; 6 or 7 mechanics who work in agarage at the Canton plant and apparently performrepairs on both the tank and delivery trucks; andthe 8 to 10 loaders or platform men who load andunload the trucks eitheraloneor by assisting thetruckdrivers.3The tank truck drivers are under the supervisionof the plant manager, who also supervises the in-plant production employees, while the deliverytruck drivers, the mechanics, and the loaders areeach separately supervised by their own foreman.The loaders, as well as some of the mechanics, arehourly paid, as are the in-plant production em-ployees. Other of the mechanics are paid a weeklysalary, and both the tank truck and the deliverytruck drivers are paid by the trip. All employeessharein similarvacation, holiday, Blue Cross, andgroup insurance benefits.While the trucks are normally loaded by theloaders, the driverssometimesload their owntrucks and occasionally fill in as loaders and assistin the loading of trucks other than their own. On oc-casion, there has been an interchange of workbetween the loaders and the production employees,and, during slack periods, loaders may make truckruns. An unspecified number of drivers were previ-ously employed in other classifications. The loaderswork on a platform some 50 to 100 feet from the in-plant employees, and the mechanics work in a156NLRB7122N L RB v Cumberland Farms,Inc, 370 F 2d54 (C A 1)3Thus,the Respondent would have excluded more than half of the em-ployees from the unit originally requested by the Union By the time theelectionwas conducted,theRespondent had closed its operation inWoonsocket,Rhode Island,and had transferred many of the employeeswho worked there to Canton, and the number of eligible voters at the dateof the election was about 100167 NLRB No. 86 594DECISIONSOF NATIONALLABOR RELATIONS BOARDseparate garage area. The truckdrivers spend mostof their working time away from the plant. The tanktruck drivers and the delivery truck drivers ap-parently have no contact with each other while at oraway from the plant, and there is no interchange ofduties between them.Based essentially upon the above facts, the Re-gional Director found that there was a substantialcommunity of interest between the truckdrivers,mechanics, and loaders and the in-plant productionemployees, found a broad production and main-tenance unit including truckdrivers, mechanics, andloadersappropriate,and directed an electiontherein. Respondent's request for review of the Re-gionalDirector'sDecisionand Direction of Elec-tion by the Board was granted, but limited to an un-related issue, and the Regional Director's unitdetermination was affirmed. After winning the en-suing election,the Union, on November 5, 1964,was certified as the exclusive bargaining represent-ative of Respondent's employees in the above unit.Respondent has concedely refused to bargainwith the Union, urging, as noted above, that theBoard erred in including truckdrivers, mechanics,and loaders in the same unit with in-plant em-ployees, contrary to the finding inKoester Bakery,which the Respondent contends compels their ex-clusion.InKoester Bakery,the Board reexamined andabandoned its earlier rigid practice of automaticallyincluding truckdrivers in more comprehensive unitswhenever the parties disagreed on their unitplacement.4 Finding that thisblanketpolicyamounted to a refusal to consider the unit place-ment of drivers "on the merits," the Board an-nounced in that case that it would "return to the ap-proach of predicating their unit placement in eachcase upon a determination of their community of in-terest" with the employees in the more comprehen-sive unit. The following guidelines were set forth asthe bases for making such determinations:... (1) Whether [truckdrivers] have related ordiverse duties, mode of compensation, hours,supervision, and other conditions of employ-ment;and (2) whether [truckdrivers]are en-gaged in the same or related productionprocess or operation, or spend a substantialportion of their time in such production or ad-junct activities. If the interests shared with4 See,e g,Thomas Electronics,Inc,107NLRB614, andThe Valleyof Virginia Cooperative Milk ProducersAssociation,127 N LRB 7855In making this finding,we are not holding that the broad unit hereinfound appropriate is the only appropriate unit Respondent,on the otherhand, argues that under Koester the only appropriate unit for the plant em-ployees must exclude the employees in questionThis is toorigid a read-ing ofKoester,as we pointed out inMarksOxygenCompany ofAlabama,147NLRB228, issued approximately a month after the RegionalDirector issued his Decision and Direction of Election,and approximate-ly I week afterthe Board affirmed the Regional Director's unit findinghereinMarksOxygenspecificallystated thatKoester Bakerydid notoverrule our well-settledpolicy that it isnot essential that the unit soughtother employees is sufficient to warrant theirinclusion, we shall include the truckdrivers inthe more comprehensive unit. If, on the otherhand, truckdrivers are shown to have such adiversity of interest from those of other em-ployees as to negate any mutuality of interestbetween the two groups, we shall excludethem. [136 NLRB at 1011.]We agree with the Respondent that certain factsrelied upon by the Board inKoester Bakeryfor ex-cluding the truckdrivers in question are presenthere.Thus, both the tank truck drivers and thedelivery truck drivers are functionallyengaged inthe transportation, rather than the production, ofRespondent'sproducts,and they, like themechanics and loaders, perform their duties outsidethe plant. However, in our opinion, there are crucialdifferences in this case which demonstrate a closertiebetween the in-plant employees and the em-ployeesin question.As noted above, the tank truckdrivers and the in-plant production employees sharecommon supervision. Some of the loaders andmechanics receive the same mode of compensationas the plant employees, and, on occasion, there hasbeen an interchange of work between the loadersand production employees. The drivers sometimesload their own trucks, and occasionally fill in asloaders and assist in the loading of trucks other thantheir own. During slack periods, loaders may maketruck runs. There is evidence of transfer; some ofthe truckdrivers formerly worked in other classifi-cations. In addition, all employees share in similarvacation, holiday, and insurance benefits and plantfacilities.The drivers here, one group of whommake long hauls to collect raw milk and bring it tothe processing plant, and the other group of whomtake the milk from the plant to the retail distributionpoints, are in their function more closely related tothe production process than the sales function oftheKoesterdrivers.On the basis of above facts and the entire record,we cannot agree with the Respondent that thetruckdrivers are shown to have such a diversity ofinterest from the in-plant employees as to negateany mutuality of interest between the two groups.We, therefore, reaffirm our finding that there is asufficientcommunity of interest between thetruckdrivers and others on the one hand, and the in-plant employees on the other, so as to warrant theirinclusion in a single overall unit.5 Accordingly, weby the petitioning union be themostappropriate unit The Board furthernoted that whileKoester Bakeryreversed the policy requiring the inclu-sion of drivers in the broad production and maintenance unit when theparties were in disagreement over their unit placement, it did not reverseour existing principles that a community of interest exists between driversand production employees based upon"the flow of materials and productsinto and out of the plant,"and that a plant wide unit is presumptively ap-propriateAdditionally, we note that the truckdrivers inMarks Oxygenwho were included in the production and maintenance unit, unlike here,did not share some common supervision,mode of compensation, andthere was no showing that the truckdrivers in question formerly worked inother classifications CUMBERLAND FARMS, INC.595reaffirm our previous findings that Respondent en-SUPPLEMENTAL ORDERgaged in unfair labor practices by failing to recog-On the basis of the foregoing, and on the basis ofnizeand bargain with the Union as majoritythe record as a whole, the National Labor Relationsrepresentative in the certified appropriate unit.Board reaffirms its Order of January 11, 1966, inthis proceeding.310-5410-70-39